In the
 United States Court of Appeals
                 For the Seventh Circuit
                         ____________

No. 01-3075
PAMELA BINZ, individually and as
Special Administrator of the Estate
of John Binz, Deceased,
                                            Plaintiff-Appellant,
                               v.

BRANDT CONSTRUCTION CO., INC.,
                                           Defendant-Appellee.
                         ____________
           Appeal from the United States District Court
                 for the Central District of Illinois.
            No. 99 C 4017—Michael M. Mihm, Judge.
                         ____________
  ARGUED FEBRUARY 26, 2002—DECIDED AUGUST 19, 2002
                   ____________


  Before FAIRCHILD, COFFEY, and KANNE, Circuit Judges.
  KANNE, Circuit Judge. Pamela Binz (“appellant”) ap-
peals from the district court’s grant of summary judgment
in favor of Brandt Construction Co., Inc., finding that
Brandt Construction owed no duty of care to John Binz,
Pamela’s deceased husband, under Illinois negligence law.
We affirm.


                          I. History
  Iowa Interstate Railroad Ltd. is an interstate rail freight
carrier. In October 1998, Iowa Interstate was conducting
2                                                 No. 01-3075

a tie installation construction project (“construction pro-
ject”) on the Sylvan Slough Bridge. Terry Benton, an Iowa
Interstate engineering superintendent, was responsible
for planning and overseeing the construction project.
After determining that Iowa Interstate lacked sufficient
labor and equipment to efficiently complete the construc-
tion project, Benton contacted Brandt Construction and
entered into an oral contract with Brandt Construction,
whereby Brandt Construction agreed to lease to Iowa In-
terstate a specified number of workers and equipment.
Brandt Construction provided Iowa Interstate with six
laborers, including one “foreman,” and equipment. Brandt
Construction did not, however, provide expertise with re-
spect to any aspect of the construction project.
  John Binz (“decedent”) was an employee of Iowa In-
terstate. On October 8, 1998, he was performing tie re-
placement work on the Sylvan Slough Bridge. As he
stood up after completing his work on the bridge, the
decedent turned to give a “thumbs-up” signal to one of
his co-workers, and he stumbled backwards and fell. He
temporarily clung to the bottom of the bridge, but be-
fore help arrived, he fell into the water below. The water
was approximately 15 feet deep, and the decedent, be-
ing fully dressed and wearing heavy work boots, drowned.
  Immediately prior to his accident, the decedent and Roger
Bassett, an Iowa Interstate employee and the working
foreman at the construction site, had been operating a
piece of equipment that had been loaned to Iowa Inter-
state by Brandt Construction. No one from Brandt Con-
struction was helping to operate the equipment, and no
evidence was presented suggesting that the equipment
malfunctioned or was unreasonably unsafe for its intended
purpose. Unfortunately, at the time of the accident there
was no fall protection or safety equipment on the bridge.
Neither Iowa Interstate nor Brandt Construction had
made a boat or skiff, life vests, lifelines, lanyards, or safety
nets available at the construction site.
No. 01-3075                                                3

  On October 13, 1998, the appellant filed a complaint
against Iowa Interstate pursuant to the Federal Employ-
ers’ Liability Act (“FELA”), 45 U.S.C. § 51, et seq. On April
3, 2000, she amended her complaint, adding Brandt Con-
struction as an additional defendant, alleging that Brandt
Construction breached common law duties owed to her
husband, and violated certain statutory regulations,
thereby proximately causing the decedent’s fall and death.
Subsequently, the district court approved a settlement
agreement between the appellant and Iowa Interstate
valued at $1,328,000.00 and dismissed her claims against
Iowa Interstate with prejudice. The district court then
granted summary judgment in favor of Brandt Construc-
tion and against the appellant, finding that Brandt Con-
struction did not owe the decedent a statutory duty, a
common law duty, or a contractual duty.
  In making its summary judgment determination, the
district court considered the following evidence: At his
deposition, Benton explained that the six Brandt Construc-
tion laborers were not permitted to direct Iowa Inter-
state employees in the performance of their duties at the
construction site. Rather, Benton stated, Henry Musgrave,
an Iowa Interstate employee, was responsible for the day-
to-day scheduling of the work to be performed on the
bridge, and for determining the manner, means, and
methods to be used in completing the construction project.
Roger Bassett’s brother, Terry Bassett, was also a fore-
man on the construction project. Roger explained at his
deposition that although Brandt Construction supplied
Iowa Interstate with one foreman, this laborer reported
directly to Terry Bassett and to Henry Musgrave. Finally,
in a sworn affidavit, Terrance L. Brandt, corporate secre-
tary of Brandt Construction, stated “[t]hat Brandt Con-
struction Company could not, and did not, exercise supervi-
sion, direction, or control over the workers it supplied
to Iowa Interstate while on the Sylvan Slough Bridge job
4                                               No. 01-3075

site,” and “[t]hat Brandt Construction Company could not,
and did not, exercise supervision, direction, or control over
any workers or any of the activities on the Sylvan Slough
Bridge job site.”
  The appellant argues that the district court erred when
it concluded that Brandt Construction owed no duty of
care to the decedent and granted summary judgment in
Brandt Construction’s favor. She contends that the Fed-
eral Railroad Administration’s (“F.R.A.”) Bridge Worker
Safety Standards required Brandt Construction to pro-
vide safety equipment at the construction site and there-
fore imposed a duty of care on Brandt Construction. Ad-
ditionally, she contends that Illinois common law imposes
a duty of reasonable care on contractors that runs to the
employees of other contractors who are working on the
same construction project. Thirdly, the appellant argues
that Brandt Construction contractually assumed a duty
of care. Finally, she asserts that the district court im-
properly retained supplemental jurisdiction over her
state law negligence claim after dismissing her federal
claim.


                       II. Analysis
  First, with respect to jurisdiction, contrary to the appel-
lant’s final argument on appeal, the district court did
not abuse its discretion by retaining supplemental juris-
diction over her state law negligence claim after dismiss-
ing her sole federal claim because this case does not raise
any novel or unsettled questions of Illinois negligence law
and because discovery was already complete. See Kennedy
v. Schoenberg, Fischer & Newman, Ltd., 140 F.3d 716, 727-
28 (7th Cir. 1998) (noting that the district judge is given
broad discretion in balancing factors such as judicial
economy, convenience, fairness, and comity and in mak-
ing decisions concerning the retention of supplemental
claims).
No. 01-3075                                                5

  In regard to her remaining arguments, we review a
district court’s grant of summary judgment de novo, viewing
in a light most favorable to the non-moving party all
reasonable inferences drawn from the evidence. See Furnish
v. SVI Sys., Inc., 270 F.3d 445, 448 (7th Cir. 2001). Sum-
mary judgment is proper when the “pleadings, depositions,
answers to interrogatories, and admissions on file, together
with the affidavits, if any, show that there is no genuine
issue as to any material fact and that the moving party
is entitled to judgment as a matter of law.” Id. (citing
FED. R. CIV. P. 56(c)). If the non-moving party fails to make
a sufficient showing on an essential element of its case
on which that party will bear the burden of proof at trial,
the moving party is entitled to judgment as a matter of
law. See Celotex Corp. v. Catrett, 477 U.S. 317, 322-23, 106
S. Ct. 2548, 91 L. Ed. 2d 265 (1986).
  To prevail in a negligence action under Illinois law, the
appellant was required to establish: 1) that Brandt Con-
struction owed a duty of care to the decedent; 2) that
Brandt Construction breached the duty of care; and 3) that
Brandt Construction’s breach of the duty proximately
caused the injury to the decedent. See Espinoza v. Elgin,
Joliet & Eastern Ry. Co., 649 N.E.2d 1323, 1326 (Ill. 1995).
Under Illinois law, a duty is owed when parties stand in
such a relationship to one another that the law imposes an
obligation on the defendant to act reasonably for the pro-
tection of the plaintiff. See Ziemba v. Mierzwa, 566 N.E.2d
1365, 1366 (Ill. 1991). The appellant argues that Brandt
Construction and the decedent stood in such a relation-
ship and that the district court erred when it found
that Brandt Construction owed no such duty to the dece-
dent. The appellant maintains that Brandt Construction
owed a duty based on three theories.
  First, she argues that the Bridge Worker Safety Stan-
dards created a duty of care. Although we agree with the
district court’s conclusion that the Bridge Worker Safety
6                                                No. 01-3075

Standards do not impose on Brandt Construction a duty
of care, we also believe that, contrary to the district
court’s analysis, the loaned-servant doctrine compels this
conclusion. See Logan v. Caterpillar, Inc., 246 F.3d 912, 924
(7th Cir. 2001) (“In deciding an appeal, . . . we may rely
on a ground other than the one relied on by the district
court to affirm a grant of summary judgment, so long as
there is adequate support in the record for the alterna-
tive basis.”).
   Generally, the Bridge Worker Safety Standards require
employees to be provided with specified safety equipment
when working twelve feet or more above ground or water
surface. See 49 C.F.R. § 214.103. In this case, however,
Brandt Construction was not obligated to provide such
safety equipment because Brandt Construction did not
have employees working on this construction project.
Rather, we believe that the loaned-servant doctrine, which
is recognized in Illinois, applies. Under this doctrine, an
employee of one employer may be loaned to another em-
ployer, and thereby becomes the servant of the borrow-
ing employer. See Heinrich v. Peabody Int’l Corp., 459
N.E.2d 935, 939 (Ill. 1984) (“The loaned-servant doctrine . . .
expresses the maxim of agency law that an agent of
one master may be loaned to another and become the
servant of the second master rather than the first for the
special purposes for which he is loaned.”). Although the
existence of a loaned-servant relationship is generally a
question of fact, it may become a question of law where
undisputed facts are susceptible to but a single inference.
See Haight v. Aldridge Elec. Co., 575 N.E.2d 243, 252
(Ill. App. Ct. 1991). When determining whether the loaned-
servant doctrine applies, Illinois law provides that sev-
eral factors be considered, however, the dominant factor
to be considered is who has the right to control the manner
in which the work is being completed. See id.
  In this case, there is absolutely no dispute over the is-
sue of who had the right to control the manner in which
No. 01-3075                                                7

the construction project was being completed. Brandt
Construction presented undisputed testimony that Iowa
Interstate exercised exclusive supervision, direction, and
control over all laborers working at the construction site.
Although there is evidence that Brandt Construction
supplied Iowa Interstate with a foreman, there was un-
disputed testimony that this laborer reported to and was
supervised directly by Iowa Interstate employees Terry
Bassett and Henry Musgrave. Thus, because the loaned-
servant doctrine dictates that the Brandt Construction
employees become the employees of Iowa Interstate for the
purpose of completing this construction project, Brandt
Construction had no obligation under the federal Bridge
Worker Safety Standards to supply any safety equipment
at the construction site because Brandt Construction had
no employees working at the construction site.
  Furthermore, we note that even without applying the
loaned-servant doctrine to the case at bar, we would
still affirm the district court. The district court concluded
that the regulations do not impose a duty on Brandt
Construction because the decedent was not an employee
of Brandt Construction and the Bridge Worker Safety
Standards only impose a duty which runs to employees.
Moreover, as the district court highlighted, the fact that
the F.R.A. cited Iowa Interstate for non-compliance with
the Bridge Worker Safety Standards but chose not to
cite Brandt Construction further supports this conclusion.
  Next, the appellant argues that Brandt Construc-
tion owed to the decedent a common law duty of reasonable
care. She claims that “a contractor whose servants are
engaged upon work about which the servants of another
contractor are engaged owes a duty of ordinary care in
performing his work in such a way as not negligently to
injure the servants of the other.” Melchers v. Total Elec.
Constn., 723 N.E.2d 815, 818 (Ill. App. Ct. 1999). The
appellant’s reliance on Melchers is misplaced. In Melchers,
8                                              No. 01-3075

the plaintiff was injured when a wheelbarrow owned by
a subcontractor tipped over onto the plaintiff while he
was working in a trench. See id. at 816-17. The Melchers
court imposed a duty on the subcontractor “to exercise
reasonable care to protect plaintiff from injury caused
by its equipment or apparatus.” Id. at 819. Here, the
equipment, which was owned by Brandt Construction
and which the decedent had been operating did not
cause his injury. After completing his work, the decedent
stood up and then he stumbled backwards. Furthermore,
as we previously explained, Brandt Construction had
no control over the construction site. Thus, the district
court did not err in finding that Brandt Construction did
not owe the decedent a common law duty of care. See,
e.g., Miller v. Archer-Daniels-Midland Co., 634 N.E.2d
1108, 1113 (Ill. App. Ct. 1994) (finding that under Illinois
law, a subcontractor who had no control over another
contractor’s employee’s worksite, his activities, and the
manner and means in which he performed his work
owed no duty to provide for that employee’s safety).
  Finally, the appellant argues that Brandt Construction
contractually assumed a duty of care to provide for the
decedent’s safety. “[W]hen an allegation of negligence is
based upon a contractual obligation, the scope of the duty
is determined by the terms of the contract.” Melchers, 723
N.E.2d at 818. In Melchers, the court concluded that
because the relevant oral contract imposed no obligation
upon the defendant to supervise the employees of other
contractors, the defendant could not be found liable in
negligence for the failure to supervise the work of the oth-
er contractors’ employees. See id. Similarly, no evidence
was presented by the appellant that Brandt Construction
contractually assumed any duty to provide safety equip-
ment at the construction site.
 She relies on two statements made by Benton that
Brandt Construction had “a responsibility to follow Federal
No. 01-3075                                              9

Regulations” and “to meet the requirements of the law”
to support her assertion that Brandt Construction con-
tractually assumed a duty to provide safety equipment
at the construction site. Her argument fails, however,
because as previously discussed, Brandt Construction
was not obligated by law or by any federal regulations to
provide any safety equipment or fall protection at the
construction site.


                   III. Conclusion
  For the foregoing reasons, we AFFIRM the judgment of
the district court.

A true Copy:
      Teste:

                      ________________________________
                      Clerk of the United States Court of
                        Appeals for the Seventh Circuit




                  USCA-97-C-006—8-19-02